UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2042


NASIR AHMAD-EL,

                  Plaintiff - Appellant,

          v.

S. J. FEKETE, Badge #29293; C. BRYANT, Badge #19302; BADGE
#19877,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00405-RAJ-TEM)


Submitted:   November 13, 2012              Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nasir Ahmad-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nasir    Ahmad-El    appeals   the     district   court’s     order

dismissing his complaint as frivolous.             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.            Ahmad-El v. Fekete,

No. 2:12-cv-00405-RAJ-TEM (E.D. Va. July 26, 2012).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2